USCA4 Appeal: 20-1834         Doc: 38         Filed: 12/05/2022   Pg: 1 of 24




                                                 PUBLISHED

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                  No. 20-1834


        K.I.; J.I.,

                                Plaintiffs - Appellants,

                        v.

        DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION; NORTH CAROLINA
        STATE BOARD OF EDUCATION,

                                Defendants - Appellees.

        ------------------------------

        COUNCIL OF PARENT ATTORNEYS AND ADVOCATES,

                                Amicus Supporting Appellant.


        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Loretta C. Biggs, District Judge. (1:19-cv-00857-LCB-JEP)


        Argued: September 16, 2022                                    Decided: December 5, 2022


        Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior
        Circuit Judge.


        Affirmed by published opinion. Judge Quattlebaum wrote the opinion in which Judge
        Richardson and Senior Judge Floyd joined.
USCA4 Appeal: 20-1834    Doc: 38        Filed: 12/05/2022   Pg: 2 of 24




        ARGUED: Stacey Marlise Gahagan, GAHAGAN PARADIS, PLLC, Durham, North
        Carolina, for Appellants. Stephen Grayson Rawson, THARRINGTON SMITH LLP,
        Raleigh, North Carolina; Tiffany Y. Lucas, NORTH CAROLINA DEPARTMENT OF
        JUSTICE, Raleigh, North Carolina, for Appellees. ON BRIEF: Ellen Marjorie Saideman,
        LAW OFFICE OF ELLEN SAIDEMAN, Barrington, Rhode Island; Selene Almazan-
        Altobelli, COUNCIL OF PARENT ATTORNEYS AND ADVOCATES, INC., Towson,
        Maryland, for Amicus Curiae.




                                                 2
USCA4 Appeal: 20-1834       Doc: 38          Filed: 12/05/2022         Pg: 3 of 24




        QUATTLEBAUM, Circuit Judge:

               K.I., a minor who lives in Durham, North Carolina, was diagnosed with a variety of

        learning and psycho-social disorders. Dissatisfied with her school’s response to her request

        for special education services, K.I. and her mother J.I. asked for and received a hearing

        under North Carolina’s administrative procedures. Because they disagreed with the hearing

        decision, K.I. and J.I. tried to appeal it administratively. But their appeal was not

        considered because K.I. and J.I. did not follow North Carolina’s rules for filing appeals.

               Later,   K.I.   and    J.I.   sued   in       federal   court   under   the   Individuals

        with Disabilities Education Act (the “IDEA”). The IDEA, which helps to ensure that

        children with disabilities receive special education services, permits suits in federal court.

        But before a plaintiff can sue in federal court under the IDEA, she must first complete—or

        as the law phrases it, “exhaust”—her state administrative remedies.

               The district court found that K.I. and J.I.’s failure to properly appeal under North

        Carolina’s administrative rules meant that they had not exhausted their administrative

        remedies. So, it dismissed the federal action for lack of subject matter jurisdiction. K.I. and

        J.I.’s appeal of that decision requires us to address two questions about the IDEA’s

        exhaustion requirement. First, is it jurisdictional or a claims-processing rule? Second, if the

        exhaustion requirement is a claims-processing rule, can federal courts second guess the

        way states enforce their administrative rules in excusing IDEA exhaustion?




                                                         3
USCA4 Appeal: 20-1834      Doc: 38          Filed: 12/05/2022      Pg: 4 of 24




                                                       I.

                                                       A.

               We begin with an overview of the Individuals with Disabilities Education Act, 84

        Stat. 175, as amended, 20 U.S.C. § 1400 et seq. The IDEA offers federal funds to states in

        exchange for a commitment to furnish a “free appropriate public education,” more

        commonly     known     as    a    FAPE,   to   all   children   with     certain   physical   or

        intellectual disabilities. Fry v. Napoleon Cmty. Sch., 580 U.S. 154, 158 (2017). A FAPE

        means “special education and related services” that are (1) without charge, (2) meet the

        standards of the state educational agency, (3) include the appropriate level of education in

        the state involved and (4) are provided in conformity with an individualized education

        program (“IEP”) as required by the IDEA. Bd. of Educ. of Hendrick Hudson Cent. Sch.

        Dist. v. Rowley, 458 U.S. 176, 188 (1982) (emphasis omitted).

               Once educators determine that a student has a qualifying disability, teachers, school

        officials and parents prepare the IEP. Endrew F. ex rel. Joseph F. v. Douglas Cnty. Sch.

        Dist. RE-1, 580 U.S. 386, 391 (2017). The IEP spells out the student’s unique needs, details

        the special services to be provided as well as identifies measurable academic and functional

        goals. Id. The IEP thus becomes the primary vehicle for ensuring the student receives a

        FAPE. And the “[f]ailure to identify and evaluate a child suspected of having a disability

        constitutes a procedural violation of the IDEA that is actionable if the violation affected

        the child’s substantive rights.” Johnson v. Charlotte-Mecklenburg Sch. Bd. of Educ., 20

        F.4th 835, 839 (4th Cir. 2021).



                                                       4
USCA4 Appeal: 20-1834       Doc: 38        Filed: 12/05/2022     Pg: 5 of 24




               Parents and educators do not always agree about evaluations, eligibility

        determinations and the contents of the IEP. The IDEA provides a parent who disagrees on

        these issues several procedural safeguards. First, a parent may request an independent

        education evaluation (“IEE”). See 20 U.S.C. § 1415(b)(1); 34 C.F.R. § 300.502. If a

        disagreement persists, parents may turn to dispute resolution procedures established under

        the IDEA—mediation or a preliminary meeting. Endrew F., 580 U.S. at 391. If those

        efforts do not resolve the disagreements, the parties may proceed with a due process

        hearing and administrative proceedings. Id. at 391–92. And finally, a parent who pursues

        these administrative proceedings to their conclusion but does not prevail may sue in state

        or federal court. Id. at 392.

                                                    B.

               K.I. attended the public schools in Durham from kindergarten through sixth grade.

        When K.I. was in fifth grade, her mother asked Durham Public Schools Board of Education

        (“Durham Public Schools”) to evaluate K.I.’s eligibility for services under the IDEA. In

        addition to services under the IDEA, students with disabilities may seek accommodations

        under Section 504 of the Rehabilitation Act, 29 U.S.C. § 794 et seq. (“Section 504”).

        Durham Public Schools developed a plan for K.I. under Section 504 but determined she

        was ineligible for services under the IDEA. Disagreeing with this, K.I.’s parents requested

        an IEE. As part of the IEE, at the end of K.I.’s sixth grade year, independent evaluators

        diagnosed her with Specific Learning Disorder with impairment in reading, Autism

        Spectrum Disorder and Social Communication Disorder. But K.I. enrolled in a local charter

        school before Durham Public Schools and the parents could hold a meeting about

                                                    5
USCA4 Appeal: 20-1834       Doc: 38         Filed: 12/05/2022      Pg: 6 of 24




        developing her IEP. Despite that move, K.I.’s family intends for K.I. to return to a public

        school in Durham for high school.

               In addition to K.I.’s IDEA services, K.I. and J.I. were concerned about the

        contractual requirements Durham Public Schools imposed on the evaluators as part of the

        IEE process. The contract limited the evaluators’ interaction with parents and prevented

        the evaluators from testifying as expert witnesses in the event of a due process hearing.

        K.I. and J.I. contended the required contract impeded the parents’ ability to participate in

        the evaluation process. As part of a separate matter, the North Carolina State Board of

        Education (“State Board”) determined that Durham Public Schools’ practice of not

        providing parents a copy of the evaluator contract unless specifically requested did not

        comply with the IDEA and ordered corrective action by Durham Public Schools. 1 But it

        found that the provisions of the contracts that restricted evaluators’ ability to testify as

        expert witnesses and limited evaluators’ interactions with parents complied with the

        statute. And the State Board did not order Durham Public Schools to change the contract

        issues that were found noncompliant.

               Not satisfied, K.I. and J.I. requested a due process hearing in the North Carolina

        Office of Administrative Hearings alleging violations of the IDEA by Durham Public

        Schools and the State Board. They alleged that Durham Public Schools failed to (1) find

        K.I. eligible for special education services, (2) properly consider and evaluate her needs,



               1
                  Separate from K.I. and J.I.’s efforts, a group of attorneys filed complaints with the
        North Carolina Department of Public Instruction alleging violations related to the contract
        restrictions and the IEE process in Durham Public Schools. J.A. 23.
                                                      6
USCA4 Appeal: 20-1834        Doc: 38       Filed: 12/05/2022     Pg: 7 of 24




        (3) comply with their requests for IEEs that complied with the IDEA and (4) provide K.I.

        a FAPE as required by the IDEA. They also alleged that the State Board failed to

        adequately investigate, provide oversight and resolve other complaints against Durham

        Public Schools regarding IEEs.

                On April 11, 2019, after a hearing, an Administrative Law Judge (“ALJ”) issued a

        final decision. The ALJ concluded that K.I. and J.I. did not prove that Durham Public

        Schools failed to provide a FAPE to K.I. The ALJ also concluded the Durham Public

        Schools correctly determined that K.I. was not eligible for services under the IDEA and

        that her Section 504 plan adequately accommodated her. But the ALJ found that the IEE

        contract impeded K.I. and J.I.’s right to participate in the decision-making process in

        violation of the IDEA. The ALJ also concluded that K.I. and J.I. lacked standing as to the

        claims against the State Board and that they failed to prove the State Board denied K.I. a

        FAPE.

                The ALJ’s decision included a “Notice of Appeal Rights.” J.A. 200. The notice

        provided that in accordance with N.C. Gen. Stat. § 115C-109.9, a party aggrieved by the

        findings and decision of the hearing officer could “appeal the findings and decision

        within 30 days after receipt of notice of the decision by filing a written notice of appeal

        with the person designated by the State Board under G.S. 115C-107.2(b)(9) to receive

        notices.” J.A. 200 (emphasis in original). From there, the State Board would appoint a

        review officer from a pool of approved officers to conduct an impartial review of the

        appealed decision.



                                                    7
USCA4 Appeal: 20-1834       Doc: 38         Filed: 12/05/2022      Pg: 8 of 24




               On April 26, 2019, within the 30-day deadline, Durham Public Schools appealed

        the parts of the decision that found the IEE contracts violated the IDEA. It electronically

        filed its notice of appeal in the Office of Administrative Hearings and mailed a copy of the

        notice to the other parties and the State Board’s designee, Teresa King. As a result, the

        State Board assigned a review officer, Joe Walters, to the appeal.

               On May 10, 2019, before the deadline, K.I. and J.I. electronically filed a notice of

        appeal with the Office of Administrative Hearings. Ms. King and the parties were included

        on the certificate of service, but K.I. and J.I. did not mail a hard copy of the notice to the

        parties or to Ms. King. On May 14, after the deadline had passed, Ms. King contacted

        counsel for K.I. and J.I. informing them that while they sent the appeal notice to the Office

        of Administrative Hearings, they did not deliver it to her as required by North Carolina

        law. K.I. and J.I. subsequently provided Ms. King with an electronic copy of the notice that

        had been filed with the Office of Administrative Hearings and offered to provide a paper

        copy via mail or hand-delivery. 2 Mr. Walters notified the parties that K.I. and J.I. failed to

        file a timely appeal that complied with the statute and, for that reason, declined to extend

        the timeline.

               On May 25, 2019, Mr. Walters issued a written decision addressing only the

        portions of the ALJ’s order that Durham Public Schools appealed. Mr. Walters concluded

        that while K.I. and J.I. showed the IEE contract violated the IDEA, those violations did not


               2
                K.I. and J.I. allege that Durham Public Schools joined with K.I. and J.I. in filing a
        joint motion for an extended timeline to the review officer asking him to recognize the
        appeal as timely.

                                                      8
USCA4 Appeal: 20-1834      Doc: 38          Filed: 12/05/2022     Pg: 9 of 24




        deny K.I. a FAPE. He also noted that K.I. and J.I. did not timely appeal in accordance with

        the statute. Mr. Walters explained that K.I. and J.I. only filed an electronic appeal with the

        Office of Administrative Hearings, which is not authorized to accept filings on behalf of

        the State Board. Although he indicated he was “sympathetic to the desire of the Petitioners

        to submit an appeal,” Mr. Walters concluded that “an appeal must conform to the clear

        provisions of North Carolina law” and that there was “no doubt that the Petitioners knew

        of the requirements in N.C.G.S. § 115C-109.9 and NC 1504-1.15.” J.A. 206.

               K.I. and J.I. then sued Durham Public Schools and the State Board in federal court.

        They asserted causes of action for violations of the IDEA and for discrimination based on

        K.I.’s disability under Section 504 and Title II of the Americans with Disabilities Act, 42

        U.S.C. § 12101 et seq. (“ADA”). And they specifically alleged that Durham Public Schools

        and the State Board failed to provide K.I. with a FAPE. In doing so, they challenged the

        review officer’s failure to consider their appeal. They admitted not mailing a hard copy of

        the notice to Ms. King, the State Board’s undisputed designee, prior to the appeals deadline.

        But they also alleged that by electronically filing their notice of appeal with the Office of

        Administrative Hearings, they exhausted all “appropriate administrative remedies and

        further attempts would be futile.” J.A. 8. They sought a finding that Durham Public Schools

        and the State Board violated the IDEA, the ADA and Section 504; a declaration that K.I.

        was eligible for IDEA services; an injunction prohibiting the use of the IEE contract;

        compensatory education and related services for K.I.; reimbursement of their due process

        expenses; and attorneys’ fees and costs.



                                                      9
USCA4 Appeal: 20-1834       Doc: 38         Filed: 12/05/2022      Pg: 10 of 24




               In response, both Durham Public Schools and the State Board moved to dismiss

        under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. They claimed,

        among other arguments, that K.I. and J.I. failed to exhaust their state administrative

        remedies, depriving the district court of jurisdiction.

               The district court granted the motion. It held that K.I. and J.I. did not file a written

        notice of appeal with the State Board’s designee as required by Section 115C-109.9(a) of

        the North Carolina Code. As a result, it found that K.I. and J.I. failed to exhaust their state

        administrative process and remedies. It also found that K.I. and J.I. had not proved

        complying with Section 115C-109.9(a) would have been futile. Then, following our case

        law at the time, the district court held that it lacked subject matter jurisdiction to hear the

        case because IDEA exhaustion was a jurisdictional requirement. Thus, the district court

        dismissed the case with prejudice, including the related ADA and Section 504 claims,

        which it held were subject to the same exhaustion requirement.

               K.I. and J.I. appeal the district court’s decision and we have jurisdiction to review

        the district court’s final decision. 20 U.S.C. § 1415(i)(3)(A); 28 U.S.C. § 1291.



                                                      II.

               We review the district court’s factual findings on jurisdiction for clear error and the

        legal conclusions de novo as we consider this appeal from a motion to dismiss under

        Federal Rule of Civil Procedure 12(b)(1). In re KBR, Inc., Burn Pit Litig., 744 F.3d 326,

        333 (4th Cir. 2014). Generally, “[w]hether a plaintiff has properly exhausted all

        administrative remedies is a pure question of law that we review de novo.” E.L. ex rel.

                                                      10
USCA4 Appeal: 20-1834      Doc: 38         Filed: 12/05/2022     Pg: 11 of 24




        Lorsson v. Chapel Hill-Carrboro Bd. of Educ., 773 F.3d 509, 514 (4th Cir. 2014). And in

        the context of the IDEA, the district court conducts a modified de novo review and, in

        doing so, gives due weight to the underlying administrative proceedings and deference to

        the state administrative agency. Johnson, 20 F.4th at 844. We explained in Kirkpatrick v.

        Lenoir County Board of Education that “although courts are statutorily required to conduct

        an independent review of the administrative record,” we defer to the administrative agency

        in IDEA cases. 216 F.3d 380, 385 (4th Cir. 2000). That is because we recognize that “state

        educational administrative agencies possess a level of expertise and familiarity with

        educational standards and medical information regarding disabilities.” Id.



                                                    III.

                                                    A.

               With these standards in mind, we turn to K.I. and J.I.’s challenge to the district

        court’s decision to dismiss their claims due to failure to exhaust the state administrative

        remedies. 3 As noted above, an aggrieved party under the IDEA can sue in either state or

        federal court. 20 U.S.C. § 1415(i)(2)(A). Even so, “[w]e have consistently held that a



               3
                  In their briefing, Durham Public Schools and the State Board of Education argue
        K.I. and J.I. lack standing to sue the State Board and do not present a justiciable claim
        against Durham Public Schools in terms of relief we could order. They also assert K.I. and
        J.I.’s claims about the IEE contract are moot due to changes in the IEE contract and K.I.’s
        enrollment outside the school system. Normally, we would need to address those issues
        before proceeding to the merits of any issues raised on appeal. Steel Co. v. Citizens for a
        Better Env’t, 523 U.S. 83, 94-95 (1998). But we may consider certain threshold issues, like
        exhaustion of remedies, before considering Article III jurisdictional issues. Sinochem Int’l
        Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422 (2007).
                                                    11
USCA4 Appeal: 20-1834      Doc: 38         Filed: 12/05/2022      Pg: 12 of 24




        plaintiff must exhaust her administrative remedies before bringing such an action.” E.L.,

        773 F.3d at 513–14; see also 20 U.S.C. § 1415(l)(“Rule of Construction”). Indeed, “the

        IDEA’s exhaustion requirement serves the important purpose of allowing states to use their

        special expertise to resolve educational disputes.” E.L., 773 F.3d at 514. What must be

        done to exhaust administratively will depend on the laws and rules of each state. The IDEA

        allows states to choose between a one-tiered system or a two-tiered system for

        administrative review before claims arising under the IDEA may be pursued in state or

        federal court. In a one-tiered system, the “State educational agency” decides the case. 20

        U.S.C. § 1415(f)(1)(A). In a two-tiered system, where the “local educational agency”

        initially decides the case, an appeal must be taken to the “State educational agency” to

        conduct an impartial review before a civil action is brought in state court or the district

        court of the United States. 20 U.S.C. § 1415(f)(1)(A), (g)(1).

               Although it has since amended its statute to eliminate the second tier, at the time of

        this appeal, North Carolina had a two-tiered system. Thus, to challenge a school’s failure

        to evaluate a child or provide a FAPE, a parent in North Carolina had to petition the North

        Carolina Office of Administrative Hearings 4 to obtain a due process hearing before an ALJ.

        Johnson, 20 F.4th at 839; see also N.C. Gen. Stat. Ann. § 115C-109.6(a), (f). Then a parent


               4
                 The Office of Administrative Hearings is an independent, quasi-judicial agency
        under the North Carolina constitution “established to ensure that administrative decisions
        are made in a fair and impartial manner to protect the due process rights of citizens who
        challenge administrative action and to provide a source of independent administrative law
        judges to conduct administrative hearings in contested cases,” with the goal of preventing
        the “commingling of legislative, executive, and judicial functions in the administrative
        process.” N.C. Gen. Stat. Ann. § 7A-750.

                                                     12
USCA4 Appeal: 20-1834       Doc: 38          Filed: 12/05/2022      Pg: 13 of 24




        could appeal the ALJ’s decision to a review officer appointed by the State Board from a

        pool of approved officers. N.C. Gen. Stat. Ann. § 115C-109.9(a). A party unhappy with

        the review officer’s decision could then “institute a civil action in State court within 30

        days after receipt of the notice of the decision or in federal court as provided in 20

        U.S.C. § 1415.” N.C. Gen. Stat. Ann. § 115C-109.9(d); see also 20 U.S.C. § 1415(i)(2)(A);

        Johnson, 20 F.4th at 839-40.

               We recently reiterated that an action filed in federal court “is an original civil action,

        not an appeal from a state administrative agency.” Johnson, 20 F.4th at 844. Our system of

        federalism—which recognizes both state court systems and state administrative systems as

        distinct from federal court systems and federal administrative systems—dictates this. See

        Kirkpatrick, 216 F.3d at 386 (noting that the principles of federalism “also apply in the

        administrative realm”). “Although judicial review of administrative agency action is a

        fixture of our modern administrative state, generally federal courts review federal agencies

        and state courts review state agencies.” Id. Because the district court is one of original

        jurisdiction for these IDEA actions, it does not sit as an appellate tribunal to review action

        taken administratively in state proceedings. Id. And because the IDEA action is an original

        civil action, “Congress’s authorization of a federal court action after state administrative

        remedies have been exhausted does not represent a departure from the long-established

        principles of federalism.” Id. at 387. Instead, the IDEA’s procedural scheme “reveals

        Congress’s intent to provide aggrieved persons with an external check on the state

        administrative action.” Id. (emphasis in original).



                                                      13
USCA4 Appeal: 20-1834       Doc: 38          Filed: 12/05/2022      Pg: 14 of 24




                                                       B.

               K.I. and J.I. acknowledge the IDEA’s exhaustion requirement but argue the district

        court erred in holding that they failed to comply with it. More specifically, they contend

        that by electronically filing their notice of appeal with North Carolina’s Office of

        Administrative Hearings with a copy to the state’s designee Ms. King, they satisfied N.C.

        Gen. Stat. Ann. § 115C-109.9(d)’s procedural requirements. The district court, however,

        disagreed. It concluded that the state’s review officer correctly decided that the statute

        required notice of appeals to be filed in writing—not electronically—within 30 days of

        receipt of the ALJ’s decision. The court then reasoned that because K.I. and J.I. did not do

        this, they failed to exhaust their administrative remedies. We see no error in the district

        court’s decision.

                                                       C.

               K.I. and J.I. next argue that, even if they failed to exhaust, the district court erred in

        holding that the IDEA’s exhaustion requirement is jurisdictional in nature. Instead, they

        insist it is a claims-processing rule. On this point, we agree.

               To be sure, our precedent is to the contrary. In MM ex rel. DM v. School District of

        Greenville County, 303 F.3d 523 (4th Cir. 2002), we held, without further analysis, that the

        IDEA’s exhaustion requirement was jurisdictional. We noted that “[t]he failure of the

        Parents to exhaust their administrative remedies for [certain] school years deprives us of

        subject matter jurisdiction over those claims, and we agree with the district court that the

        claims for those years must fail.” Id. at 536. The district court properly recognized that the

        Fourth Circuit treats the IDEA’s exhaustion requirement as jurisdictional.

                                                      14
USCA4 Appeal: 20-1834       Doc: 38          Filed: 12/05/2022      Pg: 15 of 24




               A three-judge panel of this Court cannot overrule the decision of another panel. See

        McMellon v. United States, 387 F.3d 329, 334 (4th Cir. 2004) (en banc) (“Accordingly, we

        conclude that when there is an irreconcilable conflict between opinions issued by three-

        judge panels of this court, the first case to decide the issue is the one that must be followed,

        unless and until it is overruled by this court sitting en banc or by the Supreme Court.”); see

        also Payne v. Taslimi, 998 F.3d 648, 654 (4th Cir. 2021) (“Similarly, when a panel of our

        Court looks horizontally to our own precedents, we must apply their commands as a

        mechanical mandate.”). But we need not follow precedent by a panel or by the court sitting

        en banc if the decision rests on authority that subsequently proves untenable in light of

        Supreme Court decisions. United States v. Banks, 29 F.4th 168, 175 (4th Cir. 2022).

        “Authority is untenable if its reasoning or holding is inconsistent with a Supreme Court

        decision.” Id.; see also United States v. Williams, 155 F.3d 418, 421 (4th Cir. 1998) (“To

        the extent that our prior decision . . . requires a different result, its holding is clearly

        undermined by the more recent Supreme Court decisions . . . . Accordingly, we are not

        bound to follow it.”).

               So we must decide whether our precedent, which holds that the IDEA’s exhaustion

        requirement is jurisdictional, is inconsistent with Supreme Court authority. The Supreme

        Court has not directly overruled our prior decision. 5 But in the two decades since our 2002


               5
                The Court, however, has given us clues. In Honig v. Doe, 484 U.S. 305 (1988), the
        Supreme Court considered the IDEA’s precursor statute and its “stay-put” provision that
        allowed a child to remain in his or her current placement pending the completion of review
        proceedings unless the parents and local educational agencies agreed otherwise. The “stay-
        put” provision did not have an emergency exception for dangerous students but recognized

                                                      15
USCA4 Appeal: 20-1834       Doc: 38         Filed: 12/05/2022      Pg: 16 of 24




        MM decision, the Supreme Court has clearly and consistently cautioned lower courts about

        the overuse of the term “jurisdiction.” Just a few years after MM, in Kontrick v. Ryan, 540

        U.S. 443 (2004), the Supreme Court noted that courts, including the high court itself, had

        sometimes used the term “jurisdictional” to describe time prescriptions in court rules. Id.

        at 454. “Jurisdiction,” the Court stated, “is a word of many, too many, meanings.” Id.

        (quoting Steel Co. v. Citizens for Better Env’t, 523 U.S. 83, 90 (1998)). Then it explained

        that jurisdiction means more than time prescriptions; it refers to the court’s adjudicatory

        authority to hear classes of cases which implicate that authority. Id. at 454–55.

               A few years later, in Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154 (2010), the Court

        provided more emphatic guidance. It explained that jurisdiction refers to the power of the

        courts, rather than the rights and obligations of the parties. Id. at 160–61. And it noted that

        courts “have sometimes mischaracterized claim-processing rules or elements of a cause of

        action as jurisdictional limitations, particularly when that characterization was not central

        to the case, and thus did not require close analysis.” Id. at 161. But the Court explained that

        its “recent cases evince a marked desire to curtail such ‘drive-by jurisdictional rulings,’”




        that educators were not left without a remedy to deal with students who were endangering
        themselves or others. One such permissible remedy was temporarily suspending a student
        for up to 10 school days. Honig, 484 at 326. The Supreme Court noted that in that instance,
        “the 10–day respite gives school officials an opportunity to invoke the aid of the courts
        under § 1415(e)(2), which empowers courts to grant any appropriate relief.” Id. The Court
        noted that while judicial review was not normally available under the statute until all
        administrative proceedings were completed, parents were able to “bypass the
        administrative process where exhaustion would be futile or inadequate.” Id. at 327.
        Because the court “has no authority to create equitable exceptions to jurisdictional
        requirements,” Honig’s recognition of such exceptions may speak to that requirement’s
        nonjurisdictional nature. Bowles v. Russell, 551 U.S. 205, 214 (2007).
                                                      16
USCA4 Appeal: 20-1834       Doc: 38         Filed: 12/05/2022      Pg: 17 of 24




        which could miss the critical difference between “true jurisdictional conditions and

        nonjurisdictional limitations on causes of action.” Id. (internal citation omitted).

               United States v. Wong, 575 U.S. 402 (2015), provided even more clarity about the

        distinction. There, the Court explained that time bars that are truly jurisdictional deprive a

        court of all authority to hear a case. Id. at 408–09. That means that courts must enforce the

        restriction even if the other party has waived any timeliness objection and even if equitable

        considerations would support the extension of the prescribed time period. Id. at 409.

        Because enforcement could create harsh consequences, Wong instructs that courts must

        evaluate whether Congress expressed a clear intent that the restriction is jurisdictional. Id.

        at 409–10. The Court explained that “traditional tools of statutory construction must plainly

        show that Congress imbued a procedural bar with jurisdictional consequences.” Id. at 410.

        It instructed that, absent such a clear statement, a time limit is not jurisdictional, even if

        expressed in mandatory and emphatic terms. Id.

               And recently, in Fort Bend County v. Davis, 139 S. Ct. 1843 (2019), the Supreme

        Court addressed this issue in the context of a federal statutory scheme’s administrative

        exhaustion requirement. There, the Court unanimously held that Title VII of the Civil

        Rights Act of 1964’s requirement that a charge be filed with the Equal Employment

        Opportunity Commission before filing suit in court was a procedural requirement rather

        than a jurisdictional one. Id. at 1846. The Court emphasized that the exhaustion

        requirement involved the party’s procedural obligations rather than the court’s authority.

        The Court explained that a claims-processing rule could be “mandatory” in the sense that



                                                     17
USCA4 Appeal: 20-1834        Doc: 38             Filed: 12/05/2022   Pg: 18 of 24




        a court must enforce the rule if properly raised. Id. at 1849. But it could also be forfeited

        by a party if not timely raised. Id. 6

               To follow this Supreme Court guidance, we must examine the text of the IDEA’s

        exhaustion provisions to see if they reveal a clear jurisdictional intent. The IDEA’s most

        prominent exhaustion provision, 20 U.S.C. § 1415(l), provides that exhaustion of the

        IDEA’s administrative procedures is required before the filing of a civil action when a

        plaintiff is seeking relief that is available under the IDEA, even if a plaintiff is bringing

        suit under the ADA, the Rehabilitation Act or similar laws. But it does not mention

        jurisdiction. And 20 U.S.C. § 1415(i)(2)(A), which establishes the right of an aggrieved

        party to bring a civil action “in any State court of competent jurisdiction or in a district

        Court of the United States,” does not contain language expressly stating that it limits the

        power of the courts to hear the matter. Thus, the text of the IDEA does not signal a clear

        congressional intent to limit the jurisdiction of the courts. For those reasons, MM’s

        reasoning is inconsistent with more recent Supreme Court authority. Accordingly, we




               6
                 In Stewart v. Iancu, 912 F.3d 693 (4th Cir. 2019), we acknowledged the impact of
        Fort Bend and more recent Supreme Court decisions. In that case, we held that a 180-day
        waiting period for filing a civil action under Title VII, imposed when a federal employee
        brings suit against an employer after filing an initial administrative charge, was a claims-
        processing rule. In so doing, we reversed the district court’s dismissal of the claim for lack
        of subject matter jurisdiction because the employee failed to exhaust his administrative
        remedies. We acknowledged there that “[n]ot all exhaustion requirements are
        jurisdictional.” Id. at 700. “Rather, whether a particular exhaustion requirement—in Title
        VII or any other statute—is jurisdictional turns on the statutory language and purpose of
        the exhaustion provision at issue.” Id. at 701; see also Naturaland Tr. v. Dakota Fin. LLC,
        41 F.4th 342, 346–47 (4th Cir. 2022).

                                                         18
USCA4 Appeal: 20-1834       Doc: 38         Filed: 12/05/2022      Pg: 19 of 24




        decline to follow it here. 7 Instead, we hold the IDEA’s exhaustion requirement is not a

        jurisdictional requirement but a claims-processing rule.

                                                      D.

               But does our determination that the IDEA’s exhaustion requirement is a claims-

        processing rule and not a jurisdictional one make any difference in this case? Durham

        Public Schools and the State Board insist it does not, pointing out that the distinction

        between jurisdictional rules and claims-processing rules typically relates to the issues of

        waiver and forfeiture. See Hamer v. Neighborhood Hous. Servs. of Chicago, 138 S. Ct. 13,

        17 (2017) (a “jurisdictional defect is not subject to waiver or forfeiture and may be raised

        at any time in the court of first instance and on direct appeal.”). As Durham Public Schools

        and the State Board note, neither waiver nor forfeiture applies here. After all, in challenging



               7
                  We recognize there is no consensus from our sister circuits on this issue. As the
        Tenth Circuit noted, other circuits have split on whether IDEA exhaustion is jurisdictional.
        Muskrat v. Deer Creek Pub. Sch., 715 F.3d 775, 784 (10th Cir. 2013). Our Circuit and the
        Second Circuit initially proceeded on the idea that exhaustion is jurisdictional, but even the
        Second Circuit has questioned that line of reasoning. See Ventura de Paulino v. N.Y.C.
        Dep’t of Educ., 959 F.3d 519, 530, n.44 (2d Cir. 2020) (recognizing more recent Supreme
        Court precedent but not deciding whether the decision, which labeled the IDEA’s
        exhaustion requirement a rule affecting subject matter jurisdiction, remained good law
        because there was no claim of waiver or forfeiture). Other courts have also held they need
        not reach the issue. See e.g., J.B. ex rel. Bailey v. Avilla R-XIII Sch. Dist., 721 F.3d 588,
        593 n.2 (8th Cir. 2013) (noting that because the district had not waived the exhaustion
        requirement, it did not need to rule on whether the IDEA’s exhaustion requirement is
        jurisdictional). And still other circuit courts have treated the IDEA exhaustion requirement
        as a waivable, claims-processing rule. See Mosely v. Bd. of Educ., 434 F.3d 527, 533 (7th
        Cir. 2006) (“A failure to exhaust is normally considered to be an affirmative defense …
        and we see no reason to treat it differently here.”); N.B. by D.G. v. Alachua Cnty. Sch.
        Bd.,84 F.3d 1376, 1379 (11th Cir. 1996) (per curiam) (“The exhaustion requirement . . . is
        not jurisdictional . . . .”).

                                                      19
USCA4 Appeal: 20-1834       Doc: 38          Filed: 12/05/2022      Pg: 20 of 24




        K.I. and J.I.’s failure to exhaust administrative remedies, they raised the IDEA exhaustion

        requirement before the district court and continued to advance that argument here on

        appeal.

               K.I. and J.I. insist, however, that our determination that the exhaustion requirement

        is a claims-processing rule matters for a different reason. According to K.I. and J.I., courts

        may fashion equitable remedies for violations of claims-processing rules. In advancing this

        argument, they point to the district court’s decision. As K.I. and J.I. note, the district court

        stated that “[b]ecause the Fourth Circuit treats the IDEA’s exhaustion requirement as

        jurisdictional, the Court lacks the authority to fashion an equitable exception to North

        Carolina’s procedure.” J.A. 243. Seizing on this language, they contend equity supports

        their position. K.I. and J.I. point out that while they may not have filed their appeal in

        writing to Ms. King, they filed it on time to the Office of Administrative Hearings and Ms.

        King received it. Under those circumstances, they argue it would be inequitable to strictly

        enforce the requirements of North Carolina law.

               The problem with K.I. and J.I.’s argument, however, is that they have not raised any

        equitable arguments that apply here. Below they argued that exhausting their

        administrative remedies was futile because of the inherent bias of the State Board and the

        inability of the review officer to mandate relief on the contracts. And it is correct that

        futility is an exception to the IDEA’s exhaustion requirement. MM, 303 F.3d at 536. But




                                                      20
USCA4 Appeal: 20-1834       Doc: 38          Filed: 12/05/2022      Pg: 21 of 24




        the district court held K.I. and J.I. did not meet their burden on this futility exception. 8

        Despite that, on appeal, K.I. and J.I. did not raise this issue in their opening brief. It is

        mentioned in their reply brief, only in passing, without any substantive argument, where

        they invite us to consider the futility of their exhaustion efforts. For this reason, they waived

        the issue. See Grayson O Co. v. Agadir Int’l LLC, 856 F.3d 307, 316 (4th Cir. 2017) (“A

        party waives an argument by failing to present it in its opening brief or by failing to develop

        its argument—even if its brief takes a passing shot at the issue.” (cleaned up)).

               K.I. and J.I. also argue that their filings to North Carolina’s Office of Administrative

        Hearings constitute the “functional equivalent” of North Carolina’s filing requirements.

        But the authority K.I. and J.I. cite does not convince us that the functional equivalent

        doctrine applies here. True, federal courts have recognized that in some cases, functionally

        equivalent conduct can satisfy the technical requirements of federal procedural rules. See

        e.g., Smith v. Barry, 502 U.S. 244 (1992) (holding that a document intended to serve as an

        appellate brief could qualify as the notice of appeal required by Rule 3 of the Federal Rules

        of Appellate Procedure if it was filed within the time specified by Rule 4 for a notice of


               8
                 Even though the district court determined it lacked subject matter jurisdiction, the
        court properly recognized that we have identified three narrow exceptions to the
        administrative exhaustion requirement. Exhaustion is not required (1) where the
        administrative process would be futile; (2) when the parents do not receive the proposed
        notice of their administrative rights; or (3) where exhaustion would be harmful to the child.
        MM, 303 F.3d at 536. Before the district court, K.I. and J.I. only argued that the first
        exception to the exhaustion requirement applied—that they were not required to appeal to
        the review officer because such an appeal would have been futile due to the inherent bias
        of the State Board and because of the ALJ and review officer’s inability to mandate relief
        on the IEE contract claim. But the district court concluded that K.I. and J.I., who bore the
        burden of establishing the exception, failed to do so, finding no inherent bias or inability
        of the administrative process to provide relief.
                                                       21
USCA4 Appeal: 20-1834       Doc: 38         Filed: 12/05/2022      Pg: 22 of 24




        appeal because it served as a functional equivalent of the requirement). But neither those

        decisions, nor any authority we are aware of, provides us the authority to overrule North

        Carolina’s application of its state procedural rules. Indeed, our precedent suggests the

        opposite: “[W]hile a federal district court may review a state review officer’s decision and

        even defer to that decision,” we do not have the “power to sit as appellate tribunals over

        state court or administrative proceedings . . . . Federal district courts cannot directly

        supervise and supplant state administrative action by affirming, reversing, or modifying

        administrative decisions.” Kirkpatrick, 216 F.3d at 387.

               Important principles of federalism are at stake here. Perhaps Mr. Walters’ strict

        adherence to North Carolina’s procedural rules was a bit too ticky-tack. But even if that is

        correct, we cannot overturn a state agency’s interpretation of its rules just because we might

        have handled things differently. In sum, despite our conclusion that the IDEA’s exhaustion

        requirement is a claims-processing rule, K.I. and J.I. have not identified any equitable

        principles that permit us to meddle in a state’s interpretation of its laws.

                                                      E.

               Finally, we must address K.I. and J.I.’s ADA and Section 504 claims. Of note, 20

        U.S.C. § 1415(l) provides that:

               Nothing in this chapter shall be construed to restrict or limit the rights,
               procedures, and remedies available under the Constitution, the Americans
               with Disabilities Act of 1990, title V of the Rehabilitation Act of 1973, or
               other Federal laws protecting the rights of children with disabilities, except
               that before the filing of a civil action under such laws seeking relief that is
               also available under this subchapter, the procedures under subsections (f) and




                                                      22
USCA4 Appeal: 20-1834       Doc: 38         Filed: 12/05/2022      Pg: 23 of 24




               (g) shall be exhausted to the same extent as would be required had the action
               been brought under this subchapter.

        20 U.S.C. § 1415(l).

               In Fry, the Supreme Court explained that if the complaint seeks relief for the denial

        of a FAPE, § 1415(l)’s exhaustion applies to related ADA and Section 504 claims. Fry,

        580 U.S. at 168 (“For that reason, § 1415(l)’s exhaustion rule hinges on whether a lawsuit

        seeks relief for the denial of a FAPE . . . . If a lawsuit charges such a denial, the plaintiff

        cannot escape § 1415(l) merely by bringing her suit under a statute other than the IDEA”).

        Further, “prior pursuit of the IDEA’s administrative remedies will often provide strong

        evidence that the substance of a plaintiff’s claim concerns the denial of a FAPE, even if

        the complaint never explicitly uses that term.” Id. at 173–74.

               The district court concluded that K.I. and J.I.’s ADA and Section 504 claims stem

        from the IEE contract in the same manner the IDEA claim does. For this reason, it found

        that the essence of the ADA and Section 504 claims involved the denial of a FAPE.

        Accordingly, the district court held that the IDEA’s exhaustion requirements applied to

        those claims as well. It also noted that K.I. and J.I. did not claim otherwise below. Thus,

        the court dismissed the ADA and Section 504 claims.

               We agree on both counts. First, because K.I. and J.I. did not challenge the court’s

        ruling on the ADA and Section 504 claims, the issue is waived. See Maryland Shall Issue,

        Inc. v. Hogan, 963 F.3d 356, 367 (4th Cir. 2020). Further, we find the district court

        correctly analyzed these claims. Both the ADA and Section 504 claims sought relief due

        to the alleged failure of Durham Public Schools and the State Board to provide a FAPE to


                                                      23
USCA4 Appeal: 20-1834       Doc: 38         Filed: 12/05/2022      Pg: 24 of 24




        K.I. Thus, under Fry, the IDEA’s exhaustion requirement applied to those claims. And

        because we find K.I. and J.I.’s failure to exhaust fatal to their IDEA action in federal court,

        we also affirm the district court in dismissing the ADA and Section 504 claims.



                                                     IV.

               For the reasons stated above, we affirm the district court in dismissing the action

        against Durham Public Schools and the State Board. Ostrzenski v. Seigel, 177 F.3d 245,

        253 (4th Cir. 1999) (“[W]e may affirm the dismissal by the district court on the basis of

        any ground supported by the record even if it is not the basis relied upon by the district

        court.”).

                                                                                         AFFIRMED




                                                      24